IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JUSTIN MEREDITH CORLISS,                   : No. 139 MM 2015
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
DONNA ASURE,                               :
                                           :
                   Respondent              :


                                        ORDER


PER CURIAM

      AND NOW, this 17th day of November, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Application for a Hearing are DENIED.